                             UNITED STATES DISTRICT COURT                                   Q^

                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION
*%***********************************************************************
                                             *


MARIO M. CONTRERAS,                           *               CIV 17-4075
                                              *               CR12-10047
                      Movant,                 *
                                              *


       -vs-                                   *   ORDER APPOINTING COUNSEL
                                              *


UNITED STATES OF AMERICA,                     *
                                              *


                       Respondent.            *
                                              *

%*****************************************************************************

       Mario M.Contreras has filed four motions seeking appointment ofa lawyer to represent him
in his Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255. (Docs. 19,
44, 54 and 69.)


       It is well settled that "[a] habeas corpus proceeding is civil in nature, and 'the Sixth
Amendmentrightto counsel afforded for criminal proceedings does not apply.'"iToggarJ v. Purkett,
29 F.3d469,471 (8th Cir. 1994)(citingBoydv. Groose,4 F.3d 669,671 (8th Cir. 1993)). Although
there is no constitutional right to appointment ofcounsel in habeas proceedings,a court may,"in the
interests ofjustice," appoint representation to any financially eligible person who is seeking relief
under 28 U.S.C. § 2255. 18 U.S.C. § 3006A(a)(2)(B). The Eighth Circuit has discussed the
circumstances in which the appointment of counsel is appropriate:
       When exercising its discretion, a district court should first determine whether a pro
       se habeas petitioner has presented a nonfnvolous claim. If the petitioner has
       presented only claims that are fiivolous or clearly without merit, the district court
       should dismiss the case on the merits without appointing counsel.Ifthe petitioner has
       presented a nonfiivolous claim, the district court should then determine whether,
       given the particular circumstances of the ease, the appointment of counsel would
       benefit the petitioner and the court to such an extent that "the interests ofjustice so
       require" it. To determine whether appointment of counsel is required for habeas
       petitioners with nonfnvolous claims, a district court should consider the legal
       complexity ofthe case, the factual complexity ofthe case, the petitioner's ability to
       investigate and present [articulate] his claim, and any other relevant factors.
Abdullah v. Norris, 18 F.3d 571,573(8th Cir. 1994)(intemal citations omitted);see also McCall v.
Benson, 114 F.3d 754,756(8th Cir. 1997);Battle v. Armontrout,902 F.2d 701,702(8th Cir. 1990).


       Applying the Eighth Circuit's reasoning, this Court finds that Mr. Contreras has presented
a nonfrivolous claim. Among other things,he claims that medical records show a pre-existing heart
defect may have caused his daughter's death. This issue alone is complex and Mr. Contreras is
hampered in his ability to investigate the facts. Mr. Contreras has found a lawyer who is willing to
represent him, and that lawyer has identified issues that may necessitate medical testimony and an
evidentiary hearing. The Court finds that the appointment ofcounsel would benefit Mr. Contreras
and the Court to such an extent that the interests ofjustice require the appointment ofcounsel under
18 U.S.C. § 3006A(a)(2)(B).' Christopher D. Dohrer is willing to accept this appointment.
Accordingly,


       IT IS ORDERED:


       1.      That the motions for appointment of counsel are granted (docs. 19, 44, 54 and 69),
               and Christopher D. Dohrer, Attorney at Law, 202 South Main Street, Suite 230,
               Aberdeen, SD 57401, is appointed, pursuant to 18 U.S.C. § 3006A(b), to represent
               Mario M. Contreras in this action.


       Dated this ^ day ofNovember,2018.
                                              BY THE COURT;



                                             .Qudm
                                              Lawrence L. Piersol
                                              United States District Judge
ATTEST:
MATTHEW W. THELEN,CLERK

BY;_
       (SEAL)         i       DEPUTY




       ^    The Court also finds and concludes that Mr. Contreras is a "person financially unable
to obtain adequate representation" within the meaning of 18 U.S.C. § 3006A(a) and therefore a
"financially eligible person" within the meaning of 18 U.S.C. § 3006A(a)(2)(B).
